EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:

Cancel claims 18-23.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
 This application is in condition for allowance except for the presence of claims 18-23 directed to a form-stable phase change material (Group II), non-elected without traverse.  MPEP 821.02.  Accordingly, claims 18-23 have been cancelled without prejudice to filing in another application.
The Amendment and Remarks, filed May 9, 2022, have been carefully considered and found to be persuasive in light of the above Examiner’s Amendment.  None of the prior art references, alone or in combination, teaches or suggests a method or material made with the steps of directionally freezing a slurry including unidirectional pillars of frozen solvent that force suspended solid particles into interstices, exposing the frozen slurry to conditions causing sublimation to remove frozen solvent and provide a body having pillars of vacancies therein, sintering, and adding a molten phase change material (PCM) to the scaffold that is drawn into the pillars of vacancies by capillary action to provide the form-stable PCM with increased thermal conductivity relative to the PCM, along with all the other limitations presently claimed.
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761